DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. Applicant's election with traverse of the species of the genus of Rhizobium in the reply filed on 14 September 2022 is acknowledged.  The traversal is on the ground(s) that “the present claims are featured by diagnosing lymphoma by metagenome analysis on extracellular vesicles (EVs) derived from various bacteria. It is asserted that the metagenome refers to the genomes of all viruses, bacteria and fungi in the sample and not the genome of a single species. It is argued that SEQ ID NO: 1 and 2 are used to sequence 16S rRNA sequences of all bacteria in EVs and this special technical feature links the claimed inventions and thereby it is not appropriate to limit the claimed invention to one of the phylum/class/order/family/genus of bacteria. This is not found persuasive because Applicant’s arguments are not consistent with the claimed methods. The claimed methods are not directed to methods that specifically require a metagenome analysis. While the claims are read in light of the specification, teachings and examples from the specification are not read into the claims. Further, the claims do not require sequencing the 16S rRNA region obtained with the primers of SEQ ID NO: 1 and 2 to detect all possible bacterial species present in the EVs. Rather, claims 3, 4, 7, 10, 12, and 14 encompass methods that compare the content of EVs derived from a single genus, family, class, order, or phylum of bacteria. For instance, one species of claim 3 encompasses a method which compares an increase or decrease in the content of EVs derived from Rhizobium, a second species of claim 3 encompasses a method that compares an increase or decrease in the content of EVs derived from the genus of Tetragenococcus, a third species of claim 3 encompasses a method that compares an increase or decrease in the content of EVs derived from the genus of Proteus. If the claims are intended to require comparing the content of the EVs derived from all possible bacteria-derived EVs present in a sample, including each of the recited phylum/class/order/family/genus of bacteria, then the claims should not recite the language of “extracellular vesicles derived from one or more bacteria selected from the group consisting of” since this language does not require a metagenome analysis of all possible bacteria in the EVs. Rather, this language indicates that the characteristics of the prostate disease or prostate cancer are based on the amount of a single genus (or family, class, order, phylum) of bacteria. The teachings in the specification also indicate that it is the particular bacteria-derived EVs that are correlated with prostate cancer, rather than any bacteria-derived EV, as discussed in detail below. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Status
3. 	Claims 1-14 are pending and have been examined herein. Claims 3, 4, 7, 10, 12, and 14 have been examined only to the extent that they read on methods wherein the EVs are derived from the elected species of the genus of Rhizobium. The additional bacteria recited therein are withdrawn from consideration as being drawn to non-elected species. Prior to the allowance of claims, any non-elected subject matter which has not been rejoined with the elected subject matter will be required to be removed from the claims. 
Priority
4. It is noted that certified translations have not been provided for either of the foreign priority documents, KR10-2016-0181570 and KR10-2017-0180015. Accordingly, Applicant’s effective filing date, for the purposes of considering the application of prior art, is the filing date of PCT/KR2017/015576, filed on 27 December 2017. 
Specification
5. The disclosure is objected to because of the following informalities:
	The specification is objected to because Table 1 of the specification provides a sequence for SEQ ID NO: 2 which is not identical to the sequence of SEQ ID NO: 2 as it appears in the Sequence Listing. It appears that the sequence of SEQ ID NO: 2 provided in Table 1 is not complete since it is missing the 3’ terminal nucleotide sequence of “gtatctaatcc.”
Appropriate correction is required.
Claim Rejections - 35 USC § 101
6.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature / natural phenomenon, and/or an abstract idea without significantly more.  The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
Applicant' s attention is directed to MPEP 2106 “Patent Subject Matter Eligibility” which discusses the Alice/Mayo two-part test for evaluating subject matter eligibility.
            Regarding Step 1 of the subject matter eligibility test set forth at MPEP 2106III, the claims are directed to the statutory category of a process.           
 Regarding Step 2A, prong one, the claims recite the judicial exception of a law of nature. The claims recite the correlation between prostate cancer or prostatic hyperplasia, or a characteristic of a prostate disease, and the content level / quantity of bacterial-derived extracellular vesicles (EVs). As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action.  See also Cleveland Clinic Foundation v. True Health Diagnostic, LLC, 2018-1218 (Fed Cir. 2019) which states that “The re-phrasing of the claims does not make them less directed to a natural law.”
The claims also recite the judicial exception of an abstract idea and particularly mental processes.
As stated in MPEP 2106.04(a)(2) III “the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” 
The claims recite “providing information for prostatic disease” and “diagnosing” / is diagnosed. Neither the specification nor the claims set forth a limiting definition for "providing information" or “diagnosing” and the claims do not set forth how these steps are accomplished. The broadest reasonable interpretation of the providing information and diagnosing steps is that the steps may be accomplished verbally. Such verbal communication is also abstract, having no particular concrete or tangible form. The “diagnosing” step may also be accomplished mentally and thus is an abstract step / process.
The claims also require performing a step of "comparing" an increase or decrease in the content of EVs. Neither the specification nor the claims set forth a limiting definition for "comparing" and the claims do not set forth how comparing is accomplished. The broadest reasonable interpretation of the “comparing” step is that this step may be accomplished by critical thinking processes. Such “comparing” thereby encompasses only an abstract idea / process.
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). The additionally recited steps of extracting DNA from extracellular vesicles isolated from a subject and performing PCR are part of the data gathering process necessary to observe the judicial exception. These steps do not practically apply the judicial exception.
 Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 
Herein, the claims as a whole are not considered to recite any additional steps or elements that amount to significantly more than routine and conventional activity and do not add something “significantly more” so as to render the claims patent-eligible. The additionally recited steps of extracting DNA from extracellular vesicles isolated from a subject and performing PCR are extra-solution activity since the claims do not further utilize the amplified DNA present in the EVs for the purposes of diagnosing a prostate disease. To the extent that the claims may intend to recite that the PCR products obtained from the subject’s EVs is used in the comparing step (which the claims do not currently require), methods of extracting nucleic acids and performing PCR amplification using the primers of SEQ ID NO: 1 and 2 were well-known, routine and conventional in the prior art.  
For example, Illumina (16S Metagenomic Sequencing Library Preparation. 27 Nov 2013. p. 1-28, available via URL: < support.illumina.com/content/dam/illumina-support/documents/documentation/chemistry_documentation/16s/16s-metagenomic-library-prep-guide-15044223-b.pdf>) discloses methods for amplifying the variable V3 and V4 region of 16S rRNA of microbial organisms using a pair of primers in a PCR assay and sequencing the amplified nucleic acids (p. 2). Illumina teaches that the pair of primers used for the PCR amplification consist of a forward primer that has the same sequence as the primer of present SEQ ID NO: 1 and a reverse primer that has the same sequence as the primer of present SEQ ID NO: 2. See p. 3:

    PNG
    media_image1.png
    305
    796
    media_image1.png
    Greyscale


Lee et al (Frontiers in Microbiology. Sept. 2016. Vol. 7, p. 1-7; cited in the IDS) teaches a pair of universal primers for amplifying 16S rRNA from bacteria, wherein the pair of primers consists of forward primer that has the same sequence as the primer of present SEQ ID NO: 1 and the reverse primer has the same sequence as the primer of present SEQ ID NO: 2 (see p. 2, col. 2). Lee teaches that the primers are used in the Illumina MiSeq Library preparation (16S Metagenomic Sequencing Library Preparation), wherein following PCR using the primer pair, the PCR amplification product is sequenced (p. 2, col. 2). Lee teaches using the methods disclosed therein to identify bacteria in soil (see abstract).
The prior art of Gosiewski et al (WO 2017/009693 and U.S. 20180195111) discloses a primer pair for performing PCR and amplifying all bacterial 16S rRNA sequences, and methods comprising performing PCR using the primer pair and then sequencing the PCR product using next generation sequencing (see, e.g., Examples 2 and 3 therein). The forward primer in the primer pair consists of the same sequence as present SEQ ID NO: 1 and the reverse primer consists of the same sequence as present SEQ ID NO: 2 (see para [0050] of U.S. 20180195111; and p. 7 of WO 2017/009693).
See also MPEP 2106.05(d) II which states that:

The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.
	
Note that the source of the nucleic acids – i.e., extracellular vesicles – is part of the judicial exception (i.e. the correlation between the content / quantity of the bacterial derived-EVs and prostate cancer or a characteristic of prostate disease) and are not something in addition to the judicial exception. 
See Ariosa Diagnostics, Inc. v. Sequenom, Inc., F. Supp. 2d, 2013 WL 5863022, at *10 (N.D. Cal. Oct. 30, 2013) noting that "had the inventors of the [patent-in-suit] created an innovative method of performing DNA detection while searching for paternally inherited cffDNA, such as a new method of amplification or fractionation, those claims would be patentable.” This decision was affirmed by the Federal Circuit (No. 2014-1139, -1144. June 2015) wherein it was stated that “Where claims of a method patent are directed to an application that starts and ends with a naturally occurring phenomenon, the patent fails to disclose patent eligible subject matter if the methods themselves are conventional, routine and well understood applications in the art.”
In Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. The recited steps and elements do not provide the inventive concept necessary to render the claims patent eligible. See also Genetic Technologies Ltd. v. Merial L.L.C. 818 F.3d at 1377, 1379 (Fed. Cir. 2016).
For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.
Claim Rejections - 35 USC § 112(b) - Indefiniteness
7. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-14 are indefinite because it is unclear how the steps of the
method result in providing information for prostatic disease or in the diagnosis of a prostatic disease. The claims recite the steps of extracting DNA, performing PCR on the extracted DNA using primers comprising SEQ ID NO: 1 and 2, and comparing an increase or decrease in content of bacteria-derived EVs between a normal individual sample and prostate cancer patient-derived sample, a prostatic hyperplasia patient-derived sample and a prostate cancer derived-sample or a normal individual sample and a prostatic hyperplasia-derived sample. The body of claim 1 does not recite any steps or otherwise make any reference to obtaining and then providing information pertaining to prostatic disease. Similarly, the body of clam 9 does not recite any steps or otherwise make any reference to the diagnosis of prostatic disease. It is thereby unclear as to how claims 1 and 8 accomplish the objective set forth in the preamble of the claims of providing information for prostatic disease (claim 1) or diagnosing prostatic disease (claim 8). Regarding claims 2-7, while these claims recite that prostate cancer is diagnosed by the comparing step, the claims do not set forth how the diagnosing itself provides information for prostatic disease diagnosis. Regarding each of claims 1-14, the claims do not require the use of the subject sample to provide the information or make the diagnosis. Rather, normal individual derived-samples, prostatic patient-derived samples and prostate cancer patient-derived samples are compared to one another. The claims do not set forth any relationship between the samples that are compared in c) and the subject sample, yet recite that sequencing the product of the PCR (using the DNA from the subject’s EVs) is used as part of the comparison. Accordingly, it is further unclear as to how the comparison of any normal individual derived-samples, prostatic patient-derived samples and prostate cancer patient-derived samples can be used to provide information or the diagnosis of prostatic disease in the subject, as appears to be encompassed by the claims. 
Claims 1-14 are further indefinite over the recitations of the “content” of the bacteria-derived EVs through sequencing a product of the PCR. Neither the specification nor the claims provide a limiting definition of “content” and it is unclear as to what content in the bacteria-derived EVs is compared, particularly since, as discussed above, the comparing step does not specifically require the product of the PCR obtained from the subject’s sample. 
Claims 1-14 are indefinite over the recitation of “pair of primers having SEQ ID NO: 1 and SEQ ID NO: 2’ (see claims 1 and 8 at step (b)). While it is clear as to what is meant by a pair of primers wherein one of the primers comprises SEQ ID NO: 1 and the other primer comprises SEQ ID NO: 2, it is unclear as to what is meant by the pair of primers having both SEQ ID NO: 1 and SEQ ID NO: 2. For example, it is unclear as to whether this language is intended to encompass a pair of primers, wherein each primer in the pair of primers comprises both the sequences of SEQ ID NO: 1 and 2.
	Claims 2-7 and 9-14 are indefinite because it is unclear as to how both an increase in the content of the bacteria-derived EVs and a decrease in the content of the bacteria-derived EVs can be diagnostic of prostate cancer or prostatic hyperplasia.
Claim Rejections - 35 USC § 112(a) - Enablement
10. Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods for diagnosing an increased risk of prostate cancer or prostatic hyperplasia comprising: obtaining a urine sample from a subject; isolating extracellular vesicles (EVs) from the urine sample; extracting DNA from the EVs; performing a polymerase chain reaction (PCR) on the extracted DNA using a pair of primers comprising a first primer comprising SEQ ID NO: 1 and a second primer comprising SEQ ID NO: 2 to produce PCR products; sequencing the PCR products; analyzing the sequenced PCR products to determine the identity and quantity of the bacteria from which the EVs were derived; and 
a) diagnosing prostate cancer by detecting an increase or decrease in the quantity of bacteria-derived EVs in the urine sample of the subject as compared to that in samples obtained from normal, control individuals, wherein the EVs are derived from one or more bacteria selected from the bacteria recited in claim 3, or
b) diagnosing prostate cancer by detecting an increase or decrease in the quantity of bacteria-derived EVs in the urine sample of the subject as compared to that in samples obtained from control patients having prostatic hyperplasia, wherein the EVs are derived from one or more bacteria selected from the bacteria recited in claim 5; or
c) diagnosing prostatic hyperplasia by detecting an increase or decrease in the quantity of bacteria-derived EVs in the urine sample of the subject as compared to that in samples obtained from normal, control individuals, wherein the EVs are derived from one or more bacteria selected from the bacteria recited in claim 7,
does not reasonably provide enablement for methods that provide any type of information related to any prostatic disease diagnosis, methods wherein the EVS are isolated from any type of sample from a subject, methods in which any type of content in the EVs is compared to detect an increase or decrease in the content, methods in which prostate cancer or prostatic hyperplasia or information related thereto of a test subject is obtained by comparing only samples from patients known to be normal or known to have prostate cancer or known to have prostatic hyperplasia, or methods in which the EVs are derived from any bacteria as diagnostic of prostate cancer or prostatic hyperplasia or any other property or characteristic of a prostatic disease. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The following factors have been considered in formulating this rejection (In re Wands, 858F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988): the breadth of the claims, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, the amount of direction or guidance presented, the presence or absence of working examples of the invention and the quantity of experimentation necessary.
The claims are drawn to methods for providing information for prostatic disease diagnosis (claim 1) or methods of diagnosing a prostatic disease (claim 8) by extracting DNA from extracellular vesicles (EVs) present in any type of sample from any subject; performing PCR using a first primer comprising SEQ ID NO: 1 and a second primer comprising SEQ ID NO: 2 and comparing an increase or decrease in any type of content of bacterial-derived EVs from normal individuals, individuals having prostate cancer and/or individuals having prostatic hyperplasia.
The specification teaches the analysis of EVs present in urine samples from human patients having prostate cancer, human patients having prostatic hyperplasia and normal, human control subjects. Bacteria-derived 16S rRNA sequences present in the EVs were amplified using a pair of universal primers, wherein the first primer consisted of SEQ ID NO: 1 and the second primer consisted of SEQ ID NO: 2. The resulting PCR products were sequenced and the identity of the bacteria from which the EVs were derived was determined.  In Examples 3-8, comparisons were made between particular bacteria-derived EVs present in urine from patients having prostate cancer as compared to normal, control subjects; patients having prostate cancer as compared to patients having prostatic hyperplasia; and patients having prostatic hyperplasia as compared to normal, control subjects.  For instance, the specification reports that lower levels of bacteria derived-EVs from the phylum Tenericutes were detected in urine samples from patients having prostate cancer as compared to normal, control subjects, with a p value of 0.0096 (see p. 19 and Table 2). The specification reports that higher levels of bacteria derived-EVs from the phylum Verrucomicrobia were detected in urine samples from patients having prostate cancer as compared to patients having prostatic hyperplasia, with a p value of 0.0023 (see p. 28 and Table 7). The results obtained when comparing samples from prostate cancer patients to samples from normal, control subjects were distinct from those obtained when comparing samples from prostate cancer patients to patients having prostatic hyperplasia in that the specification does not report that there was a statistically significant increase or decrease in the quantity of EVs derived from bacteria in the phylum Tenericutes, the phylum Acidobacteria, or the phylum Planctomycetes when EVs from urine samples of prostate cancer patients were compared with that of patients having prostate hyperplasia.  Similarly, the results were distinct when EVs in urine were compared between normal individuals and individuals with prostatic hyperplasia in that only EVs derived from bacteria in the phylum Euryarchaeota and Acidobacteria were present at increased quantities in prostatic hyperplasia samples as compared to normal, control samples (p. 31 and Table 12).
Accordingly, the specification teaches that EVs derived from specific bacteria in particular phylum, class, orders, family or genera were correlated with the occurrence of prostate cancer or prostatic hyperplasia.
The specification does not provide any information regarding any other properties of prostatic diseases that were found to be correlated with an increase or decrease in any type of content EVs derived from any bacteria or from the particular bacteria listed in the claims, such as a correlation with other types of prostate disease (e.g., prostatitis) or survival from prostate cancer or response to treatment for prostate cancer. Note that claim 1 broadly recites that the method is one for “providing information for prostatic disease diagnosis.”
Moreover, all results presented in the specification were obtained from EVs present in urine samples. There is no information provided in the specification regarding the content or source of EVs present in other types of samples, such as plasma samples, cerebrospinal fluid, bile, synovial fluid or saliva samples. It is unpredictable as to whether the “content” of bacteria-derived EVs would be the same in a representative number of different sample types since different types of bacteria are not necessarily present in all sample types. 
	The teachings in the prior art support this unpredictability in that the prior art teaches that the levels of particular bacteria vary by sample type in patients having prostate cancer. For example, Yu et al (Arch Med Sci. 2015. 11(2): 385-394; cited in the IDS) teaches that in prostate cancer, the bacteria present in different body fluids varies with the type of body fluid. In particular, Yu teaches that there was a decrease in E. coli in urine samples of prostate cancer patients, while there was an increase in E. coli in EPS and seminal fluid samples in prostate cancer patients (see abstract). Yu also teaches that there was  an increase in Enterococcus in seminal fluid samples from prostate cancer patients, while there was no change in Enterococcus levels in urine or EPS samples (see abstract). 
Extensive experimentation would be required to practice the broadly claimed invention in which either an increase or decrease in any content of EVs derived from any bacteria phylum, class, order, family or genus is used to diagnose prostate cancer or prostatic hyperplasia or to provide any information regarding prostatic disease diagnosis. 
35 USC 112 first paragraph requires that the invention is enabled at the time the invention is made. "[T]o be enabling, the specification.., must teach those skilled in the art how to make and use the full scope of the claimed invention without 'undue experimentation.'" Wright, 999 F.2d at 1561, 27 USPQ2d at 1513 (emphasis added), quoted in Genentech, Inc. v. Novo Nordisk, A/S, 108 F.3d 1361, 1365, 42 USPQ2    1001, 1004 (Fed. Cir. 1997). Thus, "there must be sufficient disclosure, either through illustrative examples or terminology, to teach those of ordinary skill how to make and how to use the invention as broadly as it is claimed." In re Vaeck, 947 F.2d 488, 496 & n. 23, 20 USPQ2d 1438, 1445 & n. 23 (Fed. Cir. 1991), quoted in Enzo Biochem, Inc. v. Calgene, Inc., 188 F.3d 1362, 1372, 52 USPQ2d 1129, 1138 (Fed. Cir.1999). 
Thus, while methods of performing PCR amplification and sequencing were known in the prior art, such methods provide only the general guidelines that allow researchers to determine if there is a statistically significant correlation between the content of any bacteria-derived EVs in any type of sample and the occurrence of a particular phenotype, including the occurrence of prostate cancer, prostatic hyperplasia or any other prostatic disease. The results of performing such methodology are highly unpredictable. The specification has provided only an invitation to experiment.
As set forth in Rasmusson v. SmithKline Beecham Co., 75 USPQ2d 1297, 1302 (CAFC 2005), enablement cannot be established unless one skilled in the art "would accept without question" an Applicant's statements regarding an invention, particularly in the absence of evidence regarding the effect of a claimed invention. Specifically:
    "As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to "inventions" consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the "inventor" would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis."
 

In the present situation, in view of the high level of unpredictability in the art, and the lack of disclosure and guidance provided in the specification and in the prior art, it would require undue experimentation for one of skill in the art to make and use the invention as broadly claimed.

9. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Miranda et al (PLoS ONE. May 2014. 9(5): e96094) teaches methods comprising obtaining a urine sample from a subject; isolating microvesicles from the urine sample; extracting nucleic acids from the microvesicles, performing PCR to amplify the extracted nucleic acids, sequencing the amplified nucleic acids, and determining the identity and quantity of nucleic acids present in the microvesicles (p. 3).  Miranda states “Analysis of protein coding genes specific to the renal and genitourinary tract revealed that complete segments of the renal nephron and collecting duct as well as genes indicative of the bladder and prostate could be identified.” (see abstract). It is further stated that “Reads could be divided into 5 major bins shown in Fig. 1c. The majority of the sequence reads aligned to ribosomal RNA, corroborating the data presented in Fig. 1a and demonstrating that the microvesicle nucleic acid payload is dominated by ribosomal RNA consistent with a typical eukaryotic cell RNA profile. Approximately 2% of PF reads either failed the aligner QC step; aligned to contaminants or failed to align to the human genome (Fig. 1c). This failure to align to the human genome suggests the possibility of nucleic acids from a different origin including potentially viral, bacterial or other species as previously reported” (p. 4, col. 2 to p. 5, col. 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634